Case 2:19-cv-00090-JRG Document 194 Filed 04/20/20 Page 1 of 2 PageID #: 10200




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 PERSONALIZED MEDIA                            §
 COMMUNICATIONS, LLC,                          §
                                               §
                Plaintiff,                     §
                                               §
 v.                                            §
                                               §
 GOOGLE LLC,                                   §   CIVIL ACTION NO. 2:19-CV-00090-JRG
                                               §   (Lead Case)
                                               §
 NETFLIX, INC.                                 §   CIVIL ACTION NO. 2:19-CV-00091-JRG
                                               §   (Member Case)
                                               §
                Defendants.                    §
                                             ORDER

       Before the Court is the Joint Motion for Partial Dismissal of Certain Claims and Transfer

of Defendant Netflix, Inc. (the “Motion”) filed by both Plaintiff Personalized Media

Communications, LLC (“PMC”) and Defendant Netflix, Inc. (“Netflix”) (collectively, the

“Parties”). (Dkt. No. 192). In the Motion, the Parties represent that they have mutually agreed,

subject to the approval of the Court to: (1) dismiss all claims against Netflix regarding U.S. Patent

Nos. 7,865,920 and 9,674,560; (2) grant Netflix’s Motion to Transfer Venue as to Netflix only

(Dkt. No. 62); and (3) transfer Case No. 2:19-cv-00091 to the United States District Court for the

Southern District of New York. The Parties further represent that their agreement in the above

Member Case shall have no impact on and shall not be a citable event as to the Lead Case regarding

Defendant Google LLC. Without addressing the merits of the Motion but relying solely on the

mutual agreement and representations of the Parties, the Court finds that the Motion should be and

hereby is GRANTED as set forth below.

       Accordingly, IT IS ORDERED THAT:
Case 2:19-cv-00090-JRG Document 194 Filed 04/20/20 Page 2 of 2 PageID #: 10201




        1. PMC’s claims against Netflix in Case No. 2:19-cv-00091 regarding (but only

           regarding) U.S. Patent Nos. 7,865,920 and 9,674,560 are DISMISSED WITH

           PREJUDICE, and each party is to bear its own costs and attorneys’ fees therein;

        2. Since it now stands unopposed, Netflix’s Corrected Motion to Dismiss or, In the

    .      Alternative, Transfer for Improper Venue (Dkt. No. 62) is GRANTED-IN-PART as

           to Netflix only and as reflected by the Parties agreement; and consequently, the

           Court ORDERS that Case No. 2:19-cv-00091 be and it is transferred to the United

           States District Court for the Southern District of New York; and

        3. All other pending relief, if any, currently sought as part of Case No. 2:19-

           cv-00091, unless expressly granted herein, is DENIED AS MOOT.


        So ORDERED and SIGNED this 17th day of April, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                               2
